     Case 3:19-cv-00346-MMA-JLB Document 54 Filed 04/22/21 PageID.983 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    BARRY ERNEST OCHOA,                              Case No.: 19-cv-00346-MMA-JLB
12                                    Plaintiff,
                                                       ORDER:
13    v.
                                                       (1) CONVERTING MANDATORY
14    CARLA FRIEDERIKE VON LINTIG,
                                                       SETTLEMENT CONFERENCE TO
15                                  Defendant.         VIDEO CONFERENCE; AND
16
                                                       (2) DENYING AS MOOT
17                                                     DEFENDANT’S EX PARTE MOTION
                                                       TO EXCUSE PERSONAL
18
                                                       APPEARANCE
19
                                                       [ECF Nos. 46; 51]
20
21         The Mandatory Settlement Conference (“MSC”) in this matter is currently scheduled
22   for May 6, 2021, at 9:00 AM in the chambers of Magistrate Judge Jill L. Burkhardt. (ECF
23   No. 46 ¶ 3.) In light of the ongoing COVID-19 pandemic, the Court hereby CONVERTS
24   the in-person MSC to a video conference. Further, given this modification, Defendant’s
25   Ex Parte Motion to Excuse Personal Appearance of Staff Counsel at Settlement
26   Conference (ECF No. 51) is DENIED as moot.
27   ///
28   ///

                                                   1
                                                                           19-cv-00346-MMA-JLB
     Case 3:19-cv-00346-MMA-JLB Document 54 Filed 04/22/21 PageID.984 Page 2 of 4



 1          To facilitate the conversion of the MSC to a video conference, the Court orders as
 2   follows:
 3          1.    The MSC shall be conducted by video conference on May 6, 2021, at
 4   9:00 AM before Judge Burkhardt. All parties, counsel, party representatives, and those
 5   required to appear pursuant to CivLR 16.3 and the operative Scheduling Order (ECF No.
 6   46 ¶ 3) shall appear at the MSC by video conference. As Plaintiff is no longer incarcerated
 7   and has retained counsel, defense counsel need not assist in Plaintiff’s appearance. (See
 8   id.)
 9          Any request to excuse an appearance by video conference at the MSC shall be made
10   by written motion filed no fewer than 7 calendar days in advance of the MSC and
11   supported by good cause.
12          2.    The Court will use its official ZoomGov video conferencing account to hold
13   the MSC. IF YOU ARE UNFAMILIAR WITH ZOOM:                          Zoom is available on
14   computers through a download on the Zoom website (https://zoom.us/meetings) or on
15   mobile devices through the installation of a free app.1 Joining a Zoom conference does not
16   require creating a Zoom account, but it does require downloading the .exe file (if using a
17   computer) or the app (if using a mobile device). Participants are encouraged to create an
18   account, install Zoom, and familiarize themselves with Zoom in advance of the MSC.2
19   There is a cost-free option for creating a Zoom account.
20          3.    Prior to the start of the MSC, the Court will e-mail each MSC participant an
21   invitation to join a Zoom video conference. Again, if possible, participants are encouraged
22   to use laptops or desktop computers for the video conference, as mobile devices often offer
23   inferior performance. Because Zoom may quickly deplete the battery of a participant’s
24
25
26   1
            If possible, participants are encouraged to use laptops or desktop computers for the
27   video conference, as mobile devices often offer inferior performance.
     2
            For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
28   us/categories/200101697-Getting-Started

                                                  2
                                                                              19-cv-00346-MMA-JLB
     Case 3:19-cv-00346-MMA-JLB Document 54 Filed 04/22/21 PageID.985 Page 3 of 4



 1   device, each participant should ensure that her or his device is plugged in or that a charging
 2   cable is readily available during the video conference. Participants shall join the video
 3   conference by following the ZoomGov Meeting hyperlink in the invitation. Participants
 4   who do not have Zoom already installed on their device when they click on the
 5   ZoomGov Meeting hyperlink will be prompted to download and install Zoom before
 6   proceeding. Zoom may then prompt participants to enter the password included in the
 7   invitation. All participants will be placed in a waiting room until the MSC begins.
 8         4.     Each participant should plan to join the Zoom video conference at least 5
 9   minutes before the start of the MSC to ensure that the MSC begins on time.
10         5.     Zoom’s functionalities will allow the Court to conduct the MSC as it
11   ordinarily would conduct an in-person MSC. That is, the Court will begin the MSC with
12   all participants joined together in a main session. After an initial discussion in the main
13   session, the Court will divide participants into separate, confidential sessions, which Zoom
14   calls Breakout Rooms.3 In a Breakout Room, the Court will be able to communicate with
15   participants from a single party in confidence. Breakout Rooms will also allow parties and
16   counsel to communicate confidentially without the Court.
17         6.     Confidential MSC statements shall be lodged (not filed) via e-mail at
18   efie_Burkhardt@casd.uscourts.gov no later than April 26, 2021, and shall comply with the
19   requirements set forth in § III.C. of Judge Burkhardt’s Civil Chambers Rules. For each
20   MSC participant listed pursuant to § III.C.1., the statement shall also include:
21                a.     An e-mail address for the participant to receive the Zoom video
22         conference invitation; and
23                b.     A telephone number where the participant may be reached so that if
24         technical difficulties arise, the Court will be in a position to proceed telephonically
25
26
27   3
         For more information on what to expect when participating in a Zoom Breakout
28   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646

                                                   3
                                                                                19-cv-00346-MMA-JLB
     Case 3:19-cv-00346-MMA-JLB Document 54 Filed 04/22/21 PageID.986 Page 4 of 4



 1         instead of by video conference. (If counsel prefers to have all participants of their
 2         party on a single conference call, counsel may provide a conference number and
 3         appropriate call-in information, including an access code, where all counsel and
 4         parties or party representatives for that side may be reached as an alternative to
 5         providing individual telephone numbers for each participant.)
 6         In addition, Defendant’s MSC statement shall include:
 7                a.     Any restitution amount owed by Plaintiff; and
 8                b.     Plaintiff’s prisoner civil rights litigation history and the results of any
 9         prior litigation.
10         7.     All participants shall display the same level of professionalism during the
11   MSC and be prepared to devote their full attention to the MSC as if they were attending in
12   person.
13         8.     All dates, deadlines, and requirements set forth in the Scheduling Order (ECF
14   No. 46) remain in place, except as modified by this Order.
15         The Clerk of Court is DIRECTED to e-mail a Notice of Electronic Filing for this
16   Order and a copy of this Order to Plaintiff’s Attorney, Philip Deitch, at
17   philipdeitchesq@gmail.com.
18         IT IS SO ORDERED.
19   Dated: April 21, 2021
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                 19-cv-00346-MMA-JLB
